DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/044,056 filed on 09/30/2020. Amendments filed on 12/21/2021 has been acknowledged and accepted. Claims 1-9, and 12 are currently pending and have been considered below. Claims 10-11 have been cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no JP2018-067722, filed on 03/30/2018.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohito et al. (JP 5169725 B2) (hereinafter “Kiyohito”) in view of Yoshikawa et al. (WO 2016208767 A1)(hereinafter “Yoshikawa”). (Machine translated English Version relied upon)
Regarding claim 1, Kiyohito discloses a damper device (e.g. 1, fig. 1) comprising:
a plurality of rotational elements (e.g. 52, 47, 48) including an input element (48a) to which a torque from an engine (not shown, engine output shaft 110) is transmitted and an output element (e.g. 52, 50); 
an elastic body (e.g. 42) arranged to transmit a torque between the input element and the output element; and
 a rotary inertia mass damper (e.g. 40) with a mass body rotating (e.g. 43 ) in accordance with a relative rotation between the input element and the output element, 
wherein the rotary inertia mass damper includes a sun gear (e.g. 43) arranged to rotate integrally with the output element (e.g. 52, 50, see para 28), a plurality of pinion gears (e.g. 46) rotatably supported by the input element (e.g. 48a, 47a, 48, 47), and a ring gear (e.g.44) that meshes with the plurality of pinion gears,
wherein the input element includes a ring gear supporting portions (e.g. 47a, 48a) so as to restrict a movement of the ring gear as the mass body in an axial direction of the damper device.
However, Kiyohito fails to disclose the ring gear works as the mass body, and a plurality of ring gear supporting portions arranged at intervals in a circumferential direction.
Yoshikawa discloses a damper device (fig. 1-4) wherein the ring gear (25) of the planetary gear 21 includes an annular gear main body (250) having an inner tooth (25 t) formed on an inner periphery thereof, two side plates (251) formed in an annular shape, respectively, and a plurality of side plates (251) arranged in an axial direction of the gear main body 250 and a plurality of rivets 252 for fixing to both side surfaces. The gear body (250), the two side plates 
While the  reference does not disclose the ring gear works as the mass body, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to rearrange the location of mass body by placing it on the ring gear, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. (MPEP 2144.04)
Yoshikawa further discloses a damper device (fig. 1-4) wherein the internal teeth (25 t) may be formed at a plurality of places which are defined at intervals in the circumferential direction (equidistantly) on the inner peripheral surface of the gear main body 250 which is connected integrally with the ring gear supporting portion (e.g. 251). 
While reference does not discloses a plurality of ring gear supporting portions arranged at intervals in a circumference direction, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to duplicate ring gear supporting portions arranged at intervals in a circumference direction, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As modified, the ring gear would work as the mass body, and have a plurality of ring gear supporting portions arranged at intervals in a circumferential direction.

    PNG
    media_image1.png
    771
    732
    media_image1.png
    Greyscale

Fig. A: Annotated figure 1 of Kiyohito
Regarding claim 2, Kiyohito/ Yoshikawa discloses the damper device as modified according to claim 1, Kiyohito further discloses wherein each of the plurality of ring gear supporting portions includes a contact portion configured to contact with the ring gear. (see fig. 1)
Regarding claim 3, Kiyohito/ Yoshikawa discloses the damper device as modified according to claim 1, Kiyohito further discloses wherein each of the plurality of ring gear supporting portions is formed to protrude in the axial direction of the damper device. (see the annotated fig. A)
Regarding claim 4, Kiyohito/ Yoshikawa discloses the damper device as modified according to claim 3, Kiyohito further discloses wherein each of the plurality of ring gear 
Regarding claim 5, Kiyohito/ Yoshikawa discloses the damper device as modified according to claim 1, Kiyohito further discloses wherein each of the sun gear, the ring gear and the pinion gear is a spur gear. (see para 51 of English translation).
Regarding claim 6, Kiyohito/ Yoshikawa discloses the damper as modified device according to claim 1, Kiyohito further discloses wherein each of the plurality of ring gear supporting portions supports a side face of inner teeth of the ring gear in the axial direction. (see the annotated fig. A)
Regarding claim 7, Kiyohito/ Yoshikawa discloses the damper device as modified according to claim 1, Kiyohito further discloses wherein the second rotational element includes two plate members (e.g. 47, 48) that are coupled to each other (e.g. via 61) and oppose to each other along the axial direction so as to rotatably support the plurality of pinion gears, the two plate members respectively including the plurality of ring gear supporting portions.
Regarding claim 8, Kiyohito/ Yoshikawa discloses the damper device as modified according to claim 7, Kiyohito further discloses wherein the two plate members are coupled to each other with a fastening member (e.g. 61).
However, Kiyohito fails to disclose a plurality of fastening members arranged at intervals in the circumferential direction, and wherein each of the plurality of ring gear supporting portions is disposed in each of the two plate members so as to close to the corresponding fastening member.
Yoshikawa discloses a damper device (fig. 1-4) wherein a plurality of fastening members (see para 11 of English translation) arranged at intervals in the circumferential direction (see annotated fig. B) and wherein each of the plurality of ring gear supporting portions (e.g. 251) is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyohito by adding additional fastening members as taught by Yoshikawa in order to improve the damping effect and enhance the damping performance.
As modified, the damper device would have the two plate members that are coupled to each other with a plurality of fastening members arranged at intervals in the circumferential direction, and wherein each of the plurality of ring gear supporting portions is disposed in each of the two plate members so as to close to the corresponding fastening member.

    PNG
    media_image2.png
    635
    736
    media_image2.png
    Greyscale

                                     Fig. B: Annotated fig. 3 of Yoshikawa
Regarding claim 9, Kiyohito/ Yoshikawa discloses the damper device as modified according to claim 8, Kiyohito further discloses wherein the two plate members (e.g. 47, 48) respectively support an end portion of a pinion shaft (not shown in fig. 1) of the pinion gear and -4-New U.S. Patent Application wherein the plurality of the ring gear supporting portions (e.g. 47a, 48a) is arranged in each of the two plate members so as to protrude in the axial direction (see the annotated fig. A) radially outside the corresponding fastening member (e.g. 61).
However, Kiyohito fails to disclose the plurality of fastening members is arranged on both sides of the pinion shaft in the circumferential direction of the two plate members.
Yoshikawa disclose a damper device wherein a plurality of fastening members (see para 48) arranged at intervals in the circumferential direction (see annotated fig. B of fig. 3 of Yoshikawa) and wherein the plurality of fastening members is arranged on both sides of the pinion shaft (24) in the circumferential direction of the plate member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyohito by adding the fastening members is arranged on both sides of the pinion shaft in the circumferential direction of the plate member as taught by Yoshikawa in order to improve the damping effect and enhance the damping performance.
As modified, the damper device would have the two plate members respectively support an end portion of a pinion shaft of the pinion gear, wherein the plurality of fastening members is arranged on both sides of the pinion shaft in the circumferential direction of the plate member, and -4-New U.S. Patent Application wherein the plurality of the ring gear supporting portions is arranged in each of the two plate members so as to protrude in the axial direction radially outside the corresponding fastening member.
Regarding claim 12, Kiyohito/ Yoshikawa discloses the damper device as modified according claim 1, Kiyohito further discloses wherein the output element (52) is operatively coupled with an input shaft (50) of a transmission.

Remarks and Response
Applicant's arguments filed 12/21/2021 have been fully considered but they are partially persuasive per the reasons set forth below. The 112(b) rejection on claim 3 and 9 previously set forth in the non-final office action mailed on 09/24/2021 have been withdrawn due to the amendment of that claim.

Response to Arguments
Regarding claim 1, applicant argues “Claim 1 recites "an input element to which a torque from an engine is transmitted." The Office Action alleges that these features correspond to the rear holding portion 48a of Kiyohito. Office Action p. 3. Applicant respectfully disagrees. Kiyohito discloses that the ring gear 44 functions as an input. See, e.g., Kiyohito 1 50. 
 Claim 1 recites "a mass body rotating in accordance with a relative rotation between the input element and the output element ... and a ring gear that ... works as the mass body." This is not persuasive as the holding portion 48a of the rear carrier 48, the holding portion 47a of the front carrier 47, the ring gear 44, and carrier and 45 (47 and 48) are relatively rotatably connected. Even though the ring gear 44 is the input, it transfers the torque to carrier (47 and 48)(see para 77 of attached English translation), therefore, 48a is a part of an input element which is nothing but the input element of invention. The input element 48a is different from ring gear 44 which is what the invention recites in claim 1. Moreover, the specification does not disclose what is the input element actually rather it says drive element, it could be any part of the planetary gear of the damping unit. As such the examiner respectfully disagrees.
Applicant further argues “The Office Action admits that "Kiyohito fails to disclose the ring gear works as the mass body." Office Action p. 4. The Office Action alleges that Yoshikawa overcomes this deficiency, relying on rearrangement of parts according to MPEP § 2144.04(VI)(C). Id. Rearrangement of parts may be obvious if "shifting the position of the [part] would not have modified the operation of the device." MPEP § 2144.04(VI)(C) citing In re Japikse, 181 F.2d 1019 (CCPA 1950). In other words, if rearranging the part changes the function of the part of the device, or adds a function, then rearrangement of parts is not applicable as a justification for obviousness. 
Necessarily, changing the ring gear of Kiyohito to function as a mass body is either adding or changing a function. Therefore it is improper to rely on rearrangement of parts as a justification for obviousness. 
The Office Action also admits that Yoshikawa "does not disclose the ring gear works as the mass body." Office Action p. 4. Rearrangement of parts is equally inapplicable to Yoshikawa for the same reason." 
 This is not persuasive as Yoshikawa teaches the ring gear 25 works as a mass body 250. Since it is already kwon in the art, rearranging the part such as replacing the mass body of sun gear to the ring is an obvious variant to one having ordinary skill in the art as it is already disclosed by Yoshikawa. As such the examiner respectfully disagrees.
Applicant further argues “Claim 1 recites "the input element includes a plurality of ring gear supporting portions arranged at intervals in a circumferential direction so as to restrict a movement of the ring gear as the mass body in an axial direction of the damper device." 
The Office Action admits that Kiyohito fails to disclose "a plurality of ring gear supporting portions arranged at intervals in a circumferential direction." Office Action p. 5. As best understood by Applicant, the Office Action alleges that the internal teeth 25t of Yoshikawa's ring gear 25 correspond to ring gear supporting portions. Office Acton p. 5. 
This is unreasonable because claim 1 recites "the rotary inertia mass damper includes ... a ring gear" and "the input element includes a plurality of ring gear supporting portions arranged at intervals." Thus the ring gear and the input element of claim 1 are separate features of claim 1. It is contrary to the plane language of claim 1 for the teeth of the ring gear to be a portion of the input element. Thus the internal teeth 25t of Yoshikawa cannot be ring gear supporting portions.” This is not persuasive as the internal teeth 25t of Yoshikawa is formed at a plurality of places (see fig. 3) along the circumferential direction on the inner peripheral surface of the main body 250 which is connected integrally with ring gear support portion 251. Since Yoshikawa discloses the plurality feature, it is an obvious to one having ordinary skill in the art to duplicate the ring gear support portions (47a and 48a) as many as needed to yield the desired results. As such the examiner respectfully disagrees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655